Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Claim Terminology Interpretation
	As noted in the previous Office Action (3/25/2022) applicant’s specification does not define the “castellated” language used in the claims.  In response (7/25/2022) applicant has provided a photo of a “castellated nut”, but provides no definite language as to what is required of the “non-castellated” language.  For purposes of examination the examiner interprets the “non-castellated” limitation as requiring a hex structure without any axially oriented slots extending into the hex structure.

Rejection Based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ranck et al (US 8,075,313).
Ranck et al disclose in Figures 7 and 8 an impression coping body 700 capable of being scanned that has a snap-in retention with dental implant 500’ (Figure 5).  The implant 500’ includes a first engagement section 710.  The Ranck et al scan body 700 is elongated (Figures 7 and 8) and includes at least one flat (154, Figure 1) capable of being scanned at the first end and a second engagement feature 710 at the second end.  Ranck et al disclose in Figure 8 that the second engagement feature 710 may be formed as a hexagon 711 with six sides wherein two of the sides include a first transversely extending rib 716 and a second transversely extending rib as identified in the annotated Figure below and the other four sides include a planar contact surface.  In the Figure 7/8 embodiment the engagement ribs 716 are on opposite sides of the hex, however, in Figures 9 and 10 Ranck et al disclose that the ribs/projections can be moved from opposite sides of the hex (916, Fig 9) to alternating sides of the hex (1016, Fig 10).  Additionally, it is noted that Ranck et al disclose that projections (e.g. 916, 1016) may be interchanged with transverse ribs (note also Figures 13C-13F).   Ranck et al does not teach the “non-castellated hex” limitations of claims 1 and 21 or the “unslotted” hex limitations of claim 10 and 27 and instead discloses slots 114, 714, 914, 1014 in the hex engagement portion which “may be provided” to permit the projections/ribs (716, 916, 1016) to deflect inwards when engaging the implant (see column 8, lines 18-45).  Wade, however, for a very similar impression coping body (Figure 32) having a hex member with prongs 362 for resiliently engaging the implant member (Figure 34) in a similar snap fit engagement (see column 14, lines 23-38) to that of Ranck et al teaches that slots (or castellated slots) are not necessary for providing deflection for the projection/rib needed for a snap fit connection with the implant.   To have simplified the manufacture of the Ranck et al impression coping by eliminating the slots 114, 714, 914, 1014 in the hex engagement as taught by Wade to be unnecessary for providing the deflection needed for a snap fit connection of the projections with the implant would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Wades teaching.
In regard to the particularly claimed dimensions and ratios set forth in claims 4-9, 13-18, Ranck et al does not appear to disclose the height dimension of the ribs and relate the height to the width dimension of the hex portion, leaving such trivial determinations up to the person of ordinary skill in the art practicing the invention.  The claimed dimensions and ratios (claims 4-9, 13-18) all fall within ranges one would ordinarily expect for such a snap-in body designed for engagement with a dental implant and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   In regard to claim 26, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have designed the Ranck et al snap-in body to require a removal force within the wide range claimed as such force would ordinarily be required to securely hold the snap-in body in place, yet allow for its removal.


    PNG
    media_image1.png
    371
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    483
    757
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    492
    521
    media_image4.png
    Greyscale

Response to Applicant’s Remarks
	Applicant has amended the claims to require that the claimed hex engagement member be”non-castellated” or “unslotted” and argues that the prior art references previously applied Kumar (US 6,382,977) and Ranck et al (US 8,075,33) fail to disclose the limitation.  The examiner is in agreement, but notes that non-castellated/unslotted hex engagement members are known in the art as evidenced by Wade (US 5,904,483) and that such a limitation is obvious to one have ordinary skill in the art as set forth in the rejection above.


Rejections based on Obvious Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-33 of U.S. Patent No. 10,433,936, and 
Claims 1-21 of U.S. Patent No. 10,912,631. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention is broader than that set forth in the claims of ‘936 and ‘631 and consequently taught by the previously patented claims.   More particularly, claim 1 of ‘936 discloses a scan body having a scan feature and an engagement section.  Patented claims 4-6 further teach the engagement feature to be hexagonal with engagement ribs on three of the sides.  In ‘631 see also claims 5-7 teaching engagement ribs on a hexagonal engagement member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712